PER CURIAM.
A petition for delinquency was filed in the Circuit Court of Dade County, Juvenile —Family Division, charging the defendant with two counts of robbery and one count of unlawful use of a firearm in the commission of a felony. The state filed a motion for order waiving jurisdiction. It was admitted that there was probable cause to believe that the defendant committed the crimes charged in the petition. A hearing was held on the waiver motion which re-suited in an order by the court granting the motion.
The defendant has appealed the order of waiver and argues that the court committed reversible error in ruling that it was in the best interest of the public to waive jurisdiction over the defendant as a juvenile on the grounds that there were no rehabilitative programs available in the juvenile justice system suitable for the defendant when the testimony demonstrated that such programs were available.
The court made its findings and order of waiver after a full hearing. Our review of the record leads us to the conclusion that the court’s ruling is fully supported by substantial competent evidence and arrived at in accordance with the requirements of Florida Statute 39.09(2)(d), Rule 8.110 Rules of Juvenile Procedure and the guidelines set forth in Davis v. State, Fla.1974, 297 So.2d 289.
No reversible error having been demonstrated, the order appealed is affirmed.
Affirmed.